              Case 3:19-cv-08168-EMC Document 90 Filed 06/03/21 Page 1 of 13




 1   David S. Ratner (SBN 316267)
     david@davidratnerlawfirm.com
 2   DAVID RATNER LAW FIRM, LLP
 3   33 Julianne Court
     Walnut Creek, CA 94595
 4
     Rachel E. Kaufman (CSB# 259353)
 5   rachel@kaufmanpa.com
     Avi R. Kaufman (Pro Hac Vice)
 6   kaufman@kaufmanpa.com
     KAUFMAN P.A.
 7   400 NW 26th Street
     Miami, FL 33127
 8   Telephone: (305) 469-5881

 9   Attorneys for Plaintiff and all others similarly situated
10   [additional counsel listed on signature page]
11
12                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
13
14    PAYAM TEHRANI, individually and on                  No. 3:19-cv-08168-JSC
      behalf of all others similarly situated,
15                                                        PLAINTIFF’S NOTICE OF MOTION
                     Plaintiff,                           AND MOTION TO AMEND THE
16                                                        COMPLAINT
17    v.
                                                          MEMORANDUM OF POINTS AND
18    DH VITALE MANAGER, LLC, a Delaware                  AUTHORITIES IN SUPPORT
      limited liability company, and SF TREAT,
19    LP, a Delaware limited partnership,                 Hearing: July 15, 2021 at 1:30 p.m.
20                                                        Hon. Edward M. Chen
                     Defendants.                          Courtroom 5
21
22                                                        ORAL ARGUMENT REQUESTED
23
24
25
26
27
28
             Case 3:19-cv-08168-EMC Document 90 Filed 06/03/21 Page 2 of 13




                                      Notice of Motion and Motion
 1
 2          PLEASE TAKE NOTICE that on July 15, 2021 at 1:30 p.m., at Courtroom 5 – 17th

 3   Floor, 450 Golden Gate Avenue, San Francisco, CA 94102, before the Honorable Edward M.
 4   Chen, Plaintiff will and hereby moves for an order granting leave to file his proposed Third
 5
     Amended Complaint. The motion will be based on this Notice and Motion, the Memorandum of
 6
     Points and Authorities below, any further argument and evidence that may be presented at the
 7
 8   hearing, and all matters of which this Court may take judicial notice.

 9          Relief requested: Movant seeks an order granting Plaintiff leave to file his Proposed
10   Third Amended Complaint (attached as Ex. 1). A proposed order is attached to this motion.
11
12   Dated: June 3, 2021                          By: /s/ Jonas Jacobson
                                                  Jonas Jacobson
13                                                DOVEL & LUNER LLP
14                                                Counsel for Plaintiff and the putative class

15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                      i
     Motion to Amend                                                           No. 3:19-cv-08168-JSC
             Case 3:19-cv-08168-EMC Document 90 Filed 06/03/21 Page 3 of 13




 1
 2                                                 Table of Contents

 3   I.     The scope of the autodialer prohibition under Facebook. .................................................. 1
 4   II.    Plaintiff’s proposed amendment states an autodialer claim under Facebook. .................... 6

 5   III.   Defendants’ “purchased list” distinction has no merit........................................................ 7

 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                              ii
     Motion to Amend                                                                         No. 3:19-cv-08168-JSC
                 Case 3:19-cv-08168-EMC Document 90 Filed 06/03/21 Page 4 of 13




                                                           Table of Authorities
 1   Cases
 2   Facebook, Inc. v. Duguid,
       141 S. Ct. 1163 (2021) ....................................................................................................... passim
 3
     Foman v. Davis,
 4     371 U.S. 178 (1962) .................................................................................................................... 6
 5   Satterfield v. Simon & Schuster, Inc.,
       569 F.3d 946 (9th Cir. 2009) .................................................................................................. 3, 8
 6
     Sharkey v. O'Neal,
 7     778 F.3d 767 (9th Cir. 2015) ...................................................................................................... 6
 8   Statutes

 9   47 U.S.C.S. § 227.................................................................................................................... 2, 4, 9
     Legislative History
10
     H.R. Rep. No. 102-317 ............................................................................................................... 5, 9
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                                          iii
     Motion to Amend                                                                                           No. 3:19-cv-08168-JSC
              Case 3:19-cv-08168-EMC Document 90 Filed 06/03/21 Page 5 of 13




                                 Memorandum of Points and Authorities
 1
 2          Facebook changed the definition of an autodialer under the TCPA. Under Facebook, the

 3   facts of this case support an autodialer claim. Plaintiff has prepared a proposed amended
 4   complaint setting forth these facts in detail. Ex. 1 (Proposed Third Amended Complaint). The
 5
     liberal amendment standard requires that Plaintiff be granted leave to file.
 6
        I. The scope of the autodialer prohibition under Facebook.
 7
 8          The TCPA prohibits using an “automatic telephone dialing system” (an autodialer) to call

 9   cell phones. 47 U.S.C. § 227 (b)(1)(A). The statute defines an autodialer as follows:
10          (1) The term “automatic telephone dialing system” means equipment which has the
11          capacity—
                   (A) to store or produce telephone numbers to be called, using a random or
12                     sequential number generator; and
                   (B) to dial such numbers.
13
14   47 U.S.C. § 227 (a)(1).

15          In Facebook, the Supreme Court clarified this definition. Facebook, Inc. v. Duguid, 141

16   S. Ct. 1163, 1167 (2021). Here is the Court’s statement of the issue and its primary holding:
17
            The question before the Court is whether that [autodialer] definition encompasses
18          equipment that can ‘store’ and dial telephone numbers, even if the device does not
            ‘us[e] a random or sequential number generator.’ It does not. To qualify as an
19          ‘automatic telephone dialing system,’ a device must have the capacity either to
            store a telephone number using a random or sequential generator or to produce a
20
            telephone number using a random or sequential number generator.
21
     Id. at 1167.
22
            So, an autodialer must “have the capacity” to store or produce a phone number “using a
23
24   random or sequential number generator.” But what constitutes “using a random or sequential

25   number generator”? The Court also answered this question.
26
27
28

                                                      1
     Motion to Amend                                                            No. 3:19-cv-08168-JSC
             Case 3:19-cv-08168-EMC Document 90 Filed 06/03/21 Page 6 of 13




            To be an autodialer, a device does not have to randomly or sequentially create the phone
 1
 2   numbers themselves. Instead, the device may use a random number generator to determine the

 3   order in which to pick phone numbers from a preexisting list. As the Court explained:
 4          [A]n autodialer might use a random number generator to determine the order in
 5          which to pick phone numbers from a preproduced list. It would then store those
            numbers to be dialed at a later time.
 6
     Facebook, 141 S. Ct. at 1172 n.7.
 7
 8          Therefore, an autodialer is not limited to systems that randomly or sequentially create

 9   phone numbers. Instead, an autodialer also encompasses a system that takes a “preproduced list”

10   of phone numbers (e.g., a database of thousands of contacts), uses a “random number generator
11
     to determine the order in which to pick phone numbers from [the] list,” and then “store[s] those
12
     numbers to be dialed at a later time.” Id.
13
            The Court explained that its holding on this point was necessary to ensure that the
14
15   statutory language “to store” had meaning. The plaintiff had argued that, if a system is storing

16   phone numbers using a random or sequential number generator, “such a device would
17
     necessarily ‘produce’ [phone] numbers using the same generator technology, meaning ‘store or’
18
     in §227(a)(1)(A) is superfluous.” Id. To overcome this argument and give meaning to “to
19
     store,” the Court held that “using a random or sequential number generator” was not limited to
20
21   creating the phone numbers themselves. As a result, the word “store” captures systems that use

22   randomly generated numbers (which are not themselves phone numbers) to order and store
23
     “preproduced” phone numbers for calling. Thus, the “store” prohibition is broader than the
24
     “produce” prohibition, and there is no redundancy. Id. (“‘It is no superfluity,’ however, for
25
     Congress to include both functions in the autodialer definition so as to clarify the domain of
26
27   prohibited devices.”).

28

                                                      2
     Motion to Amend                                                            No. 3:19-cv-08168-JSC
                Case 3:19-cv-08168-EMC Document 90 Filed 06/03/21 Page 7 of 13




            In other words, based on Congress’s inclusion of the word “store” in the statute, the
 1
 2   Court confirmed that the TCPA protects people against more than just systems that “produce”

 3   random or sequential phone numbers to call (which would be little protection). The statute also
 4   protects people against systems that can use a random number generator to “store” preexisting
 5
     phone numbers, to be automatically dialed in the stored order. And—beyond being compelled
 6
     by the text of the statute—this serves the purpose of the TCPA. Systems that use lists of phone
 7
 8   numbers in this way can make just as many (if not more) intrusive automatic calls. “The purpose

 9   and history of the TCPA indicate that Congress was trying to prohibit the use of ATDSs to
10   communicate with others by telephone in a manner that would be an invasion of privacy.”
11
     Satterfield v. Simon & Schuster, Inc., 569 F.3d 946, 954 (9th Cir. 2009).
12
            And while the Supreme Court used a random number generator as an example, the
13
14   statutory text compels applying the same holding to a system that uses a sequential number

15   generator to order and store a preexisting list of phone numbers. A device may be an autodialer
16   if it has “the capacity … to store a telephone number using a random or sequential generator.”
17
     Facebook, 141 S. Ct. at 1167 (emphasis added); 47 U.S.C.§ 227 (a)(1). Thus, a device is an
18
     autodialer if it can take phone numbers from a preexisting list, use a sequential number generator
19
                                                                                                1
20   to order and store those numbers, and then automatically dial the numbers in that order.

21          The Court’s holding on this point was compelled by the statutory text (i.e., it was
22   required to give meaning to the words “to store”). But in any case, legislative history confirms
23
24          1
              The Court also confirmed that, to be an autodialer, a device need only have the
25   “capacity” to use a random or sequential number generator to order and store a preexisting list of
     phone numbers for dialing, and need not actually be used to do this. Facebook, 141 S. Ct. at
26   1167; id. (“The question before the Court is whether that definition encompasses equipment that
     can ‘store’ and dial telephone numbers…” (emphasis added)); 47 U.S.C. § 227(a)(1) (the statute
27   requires only the “capacity” to “store or produce telephone numbers to be called, using a random
28   or sequential number generator” and “dial such numbers.”).

                                                     3
     Motion to Amend                                                             No. 3:19-cv-08168-JSC
              Case 3:19-cv-08168-EMC Document 90 Filed 06/03/21 Page 8 of 13




     the Court’s interpretation. As the Court pointed out, when the TCPA was passed (in 1991)
 1
 2   systems already existed that “used a random number generator to store numbers to be called later

 3   (as opposed to using a number generator for immediate dialing).” Facebook, 141 S. Ct. at 1172.
 4   And, indeed, when Congress passed the TCPA, it was not solely concerned by older autodialing
 5
     systems that randomly or sequentially created phone numbers —Congress was concerned about
 6
     “[m]odern telemarketing software” that “organizes information on current and prospective
 7
 8   clients into databases.” H.R. Rep. No. 102-317, at 7. For such systems, “[a]lthough the

 9   introduction of the computer has greatly increased the effectiveness and efficiency of telephone
10   marketing, modern telemarketing techniques and equipment do not guarantee the emergence of
11
     ethical, unintrusive telephone solicitation practices.” Id. at 8.
12
            Here is an illustration of what a software database might look like for the kind of
13
14   autodialer described in Facebook. This system uses a list of preexisting phone numbers (e.g.,

15   marketing contacts). It generates an index number using either a sequential number generator
16   (e.g., 1001, 1002, 1003, etc.), or a random number generator, assigns the generated numbers to
17
     phone numbers from the list, and stores the information. The system can then select sets of
18
     numbers to automatically dial (e.g., calling numbers 1,001-2,000).
19
20                 Number                        Name of Lead                 Phone number

21                     …                  …                              …

22                    1001                John Smith                     555-292-3885
23                    1002                Kathryn Johnson                555-706-8392
24
                      1003                Timony Weil                    555-389-1424
25
                      1004                David Kelly                    555-195-8425
26
                      1005                Samantha Caufield              555-292-4829
27
28               and so on …              …                              …

                                                        4
     Motion to Amend                                                           No. 3:19-cv-08168-JSC
              Case 3:19-cv-08168-EMC Document 90 Filed 06/03/21 Page 9 of 13




 1          Because this device can use a random or sequential “number generator to determine the
 2
     order in which to pick phone numbers from a preproduced list” and “then store those numbers to
 3
     be dialed at a later time,” it is an autodialer. Facebook, 141 S. Ct. at 1172 n.7.
 4
 5          To be sure, the scope of the TCPA’s autodialer provision is still limited and not all list

 6   dialers are autodialers. Take, for example, Facebook’s system. That system “maintain[ed] a
 7   database that stored phone numbers.” Id. at 1165. But there was no contention that it generated
 8
     random or sequential numbers to order those phone numbers for mass dialing. Instead, it would
 9
     “send automated text messages to those numbers each time the associated account was accessed
10
11   by an unrecognized device or web browser. Id. at 1168. Thus, it was not an autodialer. Id.

12          To make this concrete, assume John Smith’s Facebook account was accessed by an
13   unrecognized device. Based on this event, the Facebook system would send a text to John
14
     Smith. Then, if Samantha Powers’ account was later accessed by an unrecognized device, the
15
     system would send a text to her, based on this event. In this way, the Facebook system
16
17   maintained a list of contacts and phone numbers, and stored that list in a database, but the system

18   was not using a sequential (or random) number generator to queue up calls for mass dialing.
19   Thus, it was not an autodialer.
20
            Similarly, a smartphone stores a database of contacts, but it cannot automatically dial
21
     through the contact list in sequential or random order (e.g., automatically and randomly dialing
22
23   every number stored in your phone). Thus, it is not an autodialer.

24          In sum, the TCPA does not solely protect the public from autodialer devices that use

25   number generators to create the phone numbers—the statute protects the public from autodialers
26
     that randomly or sequentially generate numbers “to determine the order in which to pick phone
27
     numbers from a preproduced list” and “then store those numbers to be dialed at a later time.”
28

                                                       5
     Motion to Amend                                                             No. 3:19-cv-08168-JSC
             Case 3:19-cv-08168-EMC Document 90 Filed 06/03/21 Page 10 of 13




     Facebook, 141 S. Ct. at 1172.
 1
 2     II. Plaintiff’s proposed amendment states an autodialer claim under Facebook.

 3          At this early stage, leave to amend must be “freely given” in the absence of “undue delay,
 4   bad faith or dilatory motive,” “repeated failure to cure deficiencies by amendments previously
 5
     allowed,” “undue prejudice to the opposing party” or “futility of amendment.” Sharkey v.
 6
     O'Neal, 778 F.3d 767, 774 (9th Cir. 2015) (quoting Foman v. Davis, 371 U.S. 178, 182 (1962)).
 7
 8   “Absent prejudice, or a strong showing of any of the remaining Foman factors, there exists a

 9   presumption under Rule 15(a) in favor of granting leave to amend.” Id. (internal quotes
10   omitted). Here, there is no undue delay, dilatory motive, or bad faith. Plaintiff’s amendment is
11
     based on the Facebook opinion, which was only recently issued. There is no prejudice to
12
     Defendants, as this case is in its early stages. And, as addressed next, amendment is not futile.
13
14   The proposed Third Amended Complaint (Ex. 1, “TAC”) more than sufficiently pleads that the

15   system used by Defendants to text Plaintiff is an autodialer under Facebook.
16          To text Plaintiff and others like him, Defendants used the TrustYou system. TAC ¶¶14,
17
     29. This system includes a database of contacts that can be integrated with other CRM software.
18
     Id. at ¶15. The system can create and send mass texting campaigns (e.g., to tens of thousands of
19
20   contacts or more). Id. at ¶16.

21          The TrustYou system can generate sequential numbers and store these numbers in its
22   customer database, to index contacts. Id. at ¶17. When a mass texting campaign is initiated, the
23
     system can then automatically text customers in the stored, sequential order. Id. In addition, or
24
     in the alternative, when a group of contacts is selected for a mass texting campaign, the system
25
26   can generate sequential numbers to indicate the texting order, store the selected contacts in this

27   sequential order, and then text the contacts in the stored order. Id.; id. at ¶18 (“If you want to

28   send a message to several recipients, you could simply create an array of recipients and iterate
                                                       6
     Motion to Amend                                                              No. 3:19-cv-08168-JSC
             Case 3:19-cv-08168-EMC Document 90 Filed 06/03/21 Page 11 of 13




     through each phone number in that array.”).
 1
 2           Defendants’ call logs reflect how mass texting works. Id. at ¶19. The call logs show

 3   Defendants sending out over 100,000 texts, sent every few seconds, 24 hours a day, over the
 4   course of 3 days. Id. This pattern reflects the fact that texts were queued up for mass delivery,
 5
     in the generated and stored sequential order, and then sent out in that order. Id.
 6
             This is the kind of autodialer that the Supreme Court described in Facebook: one that
 7
 8   uses a random or sequential number generator to “determine the order in which to pick phone

 9   numbers from a preproduced list” and “store those numbers to be dialed at a later time.”
10   Facebook, S. Ct. at 1172 n.7. Thus, the complaint states an autodialer claim under Facebook.
11
      III. Defendants’ “purchased list” distinction has no merit.
12
             At the recent conference, Defendants asserted that a system that uses a list of past
13
14   customers (and not a list purchased from a third party) cannot be an autodialer under Facebook.

15   This assertion has no support in Facebook, the statute, legislative history, or the purpose of the
16   TCPA.
17
             First, the Supreme Court drew no such distinction between purchased lists and lists of
18
     past customers. In footnote 7, the Court describes an autodialer that uses a “a random number
19
20   generator to determine the order in which to pick phone numbers from a preproduced list,” i.e.,

21   a preexisting list of phone numbers not created by the autodialing system itself. Facebook, 141
22   S. Ct. at 1172 n.7 (emphasis added). The Court did not limit its analysis to a preproduced list of
23
     numbers purchased from a third party (as opposed to one that comes from a database of past
24
     customers). Nor did it suggest any basis for such a limitation.
25
26           Second, Defendants’ distinction has no support in the statute. The statute defines an

27   autodialer as a system that can “store or produce telephone numbers to be called, using a random

28   or sequential number generator” and “dial such numbers.” 47 U.S.C.S. § 227 (a)(1). The statute
                                                      7
     Motion to Amend                                                             No. 3:19-cv-08168-JSC
             Case 3:19-cv-08168-EMC Document 90 Filed 06/03/21 Page 12 of 13




     makes no distinction between telephone numbers that come from a purchased list or a customer
 1
 2   database—what matters is that the system “us[es] a random or sequential number generator” to

 3   “store or produce” the phone numbers.
 4          Third, legislative history confirms that Congress was not just concerned with purchased
 5
     lists—it was concerned about “telemarketing software” that “organizes information on current
 6
     and prospective clients into databases,” i.e., current and past customers. H.R. Rep. No. 102-317,
 7
 8   at 7 (emphasis added).

 9          Finally, the distinction Defendants try to draw would defeat a key purpose of the TCPA.
10   “The purpose and history of the TCPA indicate that Congress was trying to prohibit the use of
11
     ATDSs to communicate with others by telephone in a manner that would be an invasion of
12
     privacy.” Satterfield, 569 F.3d at 954. And an autodialing system that texts past customers en
13
14   masse, and without consent, is just as intrusive as a system that texts phone numbers from a

15   purchased list. Here is a sample of the reactions that Defendants provoked when they repeatedly
16   texted tens of thousands of purported past customers, at all hours of the night and day (e.g., 1
17
     a.m., 2 a.m., 3 a.m., etc.), making phones vibrate and chime with alerts:
18
                •   “I've received 8 text all throughout the evening past midnight”
19
20              •   “Pls stop sending SMS's around the clock”

21              •   “I understand that you may be experiencing some technical difficulties, but this is
                    the 14th text now.”
22
                •   “Your computer has gone out of control sending us texts.”
23
24              •   “I am disturbed you have my number. Please stop texting.”

25              •   “If you text me one more time I am calling the police. Seriously this is ridiculous.
                    You texted me at 5am. Stop!!!!”
26
27              •   “Really? At 3am?”

28   TAC ¶¶32-33. This is exactly the kind of widespread intrusion that the TCPA was intended to

                                                      8
     Motion to Amend                                                             No. 3:19-cv-08168-JSC
            Case 3:19-cv-08168-EMC Document 90 Filed 06/03/21 Page 13 of 13




     prevent.
 1
 2                                              *   * *

 3          Because Plaintiff’s proposed Third Amended Complaint states an autodialer claim under
 4   Facebook, Plaintiff should be granted leave to amend. A proposed order is attached.
 5
 6
     Dated: June 3, 2021                         By: /s/ Jonas Jacobson
 7
 8                                               Jonas Jacobson
                                                 jonas@dovel.com
 9                                               DOVEL & LUNER, LLP
                                                 201 Santa Monica Blvd.
10                                               Suite 600
11                                               Santa Monica, CA 90401
                                                 Telephone: (310) 656-7066
12
                                                 Rachel E. Kaufman
13                                               rachel@kaufmanpa.com
14                                               Avi R. Kaufman
                                                 kaufman@kaufmanpa.com
15                                               KAUFMAN P.A.
                                                 400 NW 26th Street
16                                               Miami, FL 33127
17                                               Telephone: (305) 469-5881

18                                               David S. Ratner, Esq.
                                                 David Ratner Law Firm, LLP
19                                               33 Julianne Court
20                                               Walnut Creek, CA 94595

21                                               Attorneys for Plaintiff and the putative Class
22
23
24
25
26
27
28

                                                    9
     Motion to Amend                                                          No. 3:19-cv-08168-JSC
